Title: To Benjamin Franklin from ——— Hamelin, 21 February 1779
From: Hamelin, ——
To: Franklin, Benjamin


Monsieur
A Nantes le 21. fevrier 1779—
Permettés moy de reclamer la Justice que vous manifestés avec tant d’Eclat, j’y ai La plus grande Confiance, quoique l’objet pour Lequel j’ose l’implorer ne soit pas digne de vous distraire des fonctions serieuses, et interressantes que vous remplisséz avec l’admiration de l’Europe.

Il est neantmoins question d’un acte de Justice, et le grand homme se plait a l’exercer jusques dans ses plus petits Effets, ce qui joint a mes motifs me fait esperer dinterresser la sensibilité de votre Coeur.
Chef d’une famille, et nayant pour l’entretenir que ce qu’une honnete industrie permet, j’etablis il y à prèz de deux ans une pension pour logement et nouriture de Mrs. les americains des provinces unies, les soins et les attentions que j’y ai donné ont eté a la satisfaction de ces Messieurs, et j’aurois à me louer de Cette Entreprise, si Mr. Belton l’un deux avoit eté exact a me payer, mais après avoir resté chez moy, logé et nouri pendant six mois, il est parti sans me donner la moindre somme, il ma fait un Billet de 797 l.t. qu’il avoit promis de me payer dèz son arrivée à Paris, ou il a dû vous presenter un fusil de nouvelle invention, il m’a Ecrit differentes lettres pour me promettre le payement d’une semaine à l’autre, ce qui à eté jusques icy sans effet; ce retard et ce defaut de Payement m’ont neantmoins fait un prejudice notable, j’avois pris des engagements auxquels j’ai eté obligé de manquer, ce qui porte atteinte a mon Credit, la somme est Considerable pour moy, qui chargé de plusieurs jeunes enfans, n’ai pour leur subsistance que ce quune honnet industrie me donne; voilà Monsieur, ma position, vis avis du Sr. Belton, je vous lai detaillée pour vous interresser, et pour que vous voulièz Bien L’Engager de s’acquitter a mon Egard; sil differe mes affaires en souffrent, et sil ne me paye pas du tout, cette perte entraine necessairement celle de ma maison. Je M’arrette Monsieur persuadé que je vous en ai asséz dit pour vous toucher.
Je Suis avec Respect Monsieur Votre tres humble et tres obeissant serviteur
HAMELIN
me. [maitre] de Pension de Mrs. les americains des Provinces unies. Vis avis la Bourse a Nantes
 
Endorsed: Hamelin. 21. Feb. 1779. ansd—
